DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.W., the father,
                                 Appellant,

                                     v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM
                      PROGRAM,
                       Appellees.

                               No. 4D18-620

                              [May 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2013-265 CJ DP.

  Sean Conway, Fort Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Appellee Department of
Children and Families.

  Carrington Madison Mead of the Law Office of Carrington Madison
Mead, Jacksonville, and Thomasina Moore, Sanford, for Appellee
Guardian Ad Litem Program.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.